Citation Nr: 0420737	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to June 25, 2002, for 
the assignment of a total rating for compensation purposes by 
reason of individual unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from June 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to a total rating based on individual 
unemployability, and assigned an effective date of June 25, 
2002.

Service connection was established for PTSD by a rating 
decision dated in March 1996.  This disability was evaluated 
as 50 percent disabling effective January 13, 1995.  The 50 
percent rating was confirmed and continued by a rating dated 
in August 1997.

The veteran formal claim for increased compensation based on 
unemployment (VA Form 21-8940) was received on June 25, 2002.  

According to the governing legal authority, the effective 
date of the award for increase is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date of the 
award is the date of receipt of the claim.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(2).  Where, as here, a veteran's 
formal claim for compensation already has been allowed, 
receipt of, inter alia, an examination or hospitalization by 
VA will be accepted as an informal claim for increase filed 
on the date of the examination or treatment.  38 C.F.R. § 
3.157(b)(1); see also Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding VA medical examination report constituted 
an informal claim for total disability based on individual 
unemployability).  The United States Court of Veterans Claims 
has held that if VA does not forward a formal application 
form to a claimant who has presented an informal claim, the 
one-year period for filing a formal application is not 
triggered, and the "informal claim must be accepted as the 
application for purposes of establishing the effective date 
under 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992); see also 
Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. Servello, supra. 

In this regard, the veteran's January 2003 Notice of 
Disagreement indicates that she has received treatment from 
the Battle Creek VAMC and the Fort Myers VAOPC.  Further, the 
veteran's December 2002 VA PTSD examination also refers to 
several hospitalizations at the Battle Creek VAMC.  Although 
treatment records from the Fort Myers VAOPC, dated from 
September 2001 to August 2002, have already been associated 
with the claims folder, there may be earlier records from 
this facility.  In light of VA's duty to request all 
available and relevant records from federal agencies, the 
Board finds that an additional search for these records 
should be completed by the RO.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

1.  The RO should obtain copies of 
all treatment records for the veteran 
from the Battle Creek VAMC since 
August 1997.

2.  The RO should obtain copies of 
all treatment records for the veteran 
from the Fort Myers VAOPC since 
August 1997.

3.  The RO then should re-
adjudicate the veteran's claim in 
light of the evidence added to the 
record since the last Statement of 
the Case (SOC).  If the benefit 
sought on appeal remains denied, 
the veteran and her representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


